Kenneth Lau, Connie
                                                                   Andrews, and Golden Wok, s




                            Fourth Court of Appeals
                                   San Antonio, Texas

                                           June 26, 2015

                                       No. 04-15-00260-CV

                                            Kafai LEE,
                                             Appellant

                                                v.

                   Kenneth LAU, Connie Andrews, and Golden Wok, LTD.,
                                       Appellees

                  From the 45th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012-CI-12940
                     The Honorable Stephani A. Walsh, Judge Presiding

                                           ORDER
        Judy Stewart’s extension of time to file the Reporter’s Record is this date NOTED. Time
is extended to July 24, 2015.

                                                                     PER CURIAM
ATTESTED TO:        ____________________________
                    KEITH E. HOTTLE
                    CLERK OF COURT




          Thomas G. Kemmy                            Sylvan S. Lang
          Law Offices of Thomas G. Kemmy             Lang Law Firm P.C.
          322 W Woodlawn Ave                         13409 NW Military Hwy, Suite 210
          San Antonio, TX 78212-3311                 San Antonio, TX 78231

          Todd A. Prins
          4940 Broadway St Ste 108
          San Antonio, TX 78209-5732